Citation Nr: 0705028	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial increased evaluation for 
posttraumatic stress disorder, greater than 10 percent prior 
to February 22, 2005, and entitlement to an increased 
evaluation greater than 50 percent beginning February 22, 
2005.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In June 2003, the RO granted the claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
and assigned a 10 percent disability rating, effective 
November 20, 2002.  The veteran timely appealed the initial 
rating assigned.  

In September 2004, the veteran presented personal testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing.  A transcript of the hearing is of record.  In 
September 2004, the veteran received notification that the 
motion to advance the appeal on the Board's docket was 
granted.  As such, this case has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  

This case was previously before the Board.  In September 
2004, the Board remanded the issue of entitlement to an 
increased rating for PTSD for further development.  A review 
of the record shows that the requested development has been 
accomplished.  

In January 2006, the RO granted the veteran's claim of 
entitlement to an increased rating for PTSD and assigned a 50 
percent disability rating, effective February 22, 2005.  

A review of the record shows that the Board also remanded the 
issue of entitlement to an increased rating for PTSD for 
further development in June 2006.  The requested development 
has been accomplished.  


Inasmuch as the appeal involves disagreement with the initial 
10 percent rating assigned following the grant of service 
connection for PTSD, the Board has characterized the issue on 
appeal in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Moreover, while the RO has assigned a 
higher initial rating of 50 percent during the pendancy of 
this appeal, as a higher rating is available, and the veteran 
is presumed to be seeking the maximum available benefit, the 
claim for higher rating remains viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The evidence of record shows that the veteran is retired; 
as such, the evidence does not demonstrate occupational 
impairment due to PTSD symptoms.  

2.  Prior to February 22, 2005, the evidence included the 
veteran's subjective complaints of occasional nightmares and 
flashbacks; it is noted that the veteran was at times 
hypervigilant and he felt startled by noise; he had some 
complaints of forgetfulness; the severity of the veteran's 
symptoms was described as mild.  

3.  Prior to February 22, 2005, the record did not include 
evidence of occupational impairment and social impairment, 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms included in the criteria for the next higher rating 
of 30 percent.  

4.  Beginning February 22, 2005, the evidence included the 
veteran's subjective complaints of flashbacks, nightmares, 
interrupted sleep, hypervigilance, easy startle reflex, 
depression, and anxiety; the severity of the veteran's 
symptoms were described as moderate.  

5.  Beginning February 22, 2005, the record did not include 
evidence of occupational impairment and social impairment, 
with deficiencies in most areas, such as work, school, 
family, relations judgment, thinking, or mood due to any of 
the symptoms included in the criteria for the next higher 
rating of 70 percent.  


CONCLUSIONS OF LAW

1.  Prior to February 22, 2005, the criteria for an initial 
increased evaluation, greater than 10 percent for 
posttraumatic stress disorder, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2006).  

2.  Beginning February 22, 2005, the criteria for an initial 
increased evaluation, greater than 50 percent for 
posttraumatic stress disorder, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the January 2006 rating decision, the RO awarded a 50 
percent disability rating for PTSD, effective February 22, 
2005.  The veteran was notified of the RO's decision in a 
March 2006 correspondence (notice letter).  In the RO's March 
2006 notice letter, the RO's June 2006 notice letter, and the 
November 2006 Supplemental Statement of the Case (SSOC), the 
veteran was provided with notice of the type of evidence that 
is necessary to establish a disability rating and effective 
date in the event that the claim of entitlement to an initial 
increased rating for PTSD is granted.  Accordingly, the Board 
finds that the requirement set forth in Dingess have been 
met.  

The Board also notes that there is no prejudice to providing 
this notice after the initial adjudication of the claim of 
service connection for PTSD.  In this regard, as the Board 
determines below that entitlement to an initial increased 
rating for PTSD, at any time during the appeal period, is not 
warranted, any questions regarding the assignment of a 
disability rating or an effective date is rendered moot.  

In notice letters dated in October 2004, February 2005, July 
2005, July 2006, and September 2006, the veteran was notified 
of the requirements that are necessary to substantiate the 
claim of entitlement to an initial increased rating for PTSD.  
The Board initially concludes that the discussions contained 
in the notice letters complied with VA's duty to notify the 
veteran.  

For example, the veteran was expressly informed of the 
evidence necessary to substantiate the claim for an increased 
rating; he was informed of the responsibilities imposed upon 
him and VA during the claims process; he was informed of the 
evidence that VA received in connection with the claim; and 
he was informed of where to send the information and how to 
contact VA if he had questions or needed assistance.  The 
veteran was also informed of the efforts that VA would make 
to assist him in obtaining evidence necessary to substantiate 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also told, in essence, to submit all evidence 
she had in her possession that was relevant to the claim.  

The Board observes that VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record reflects that the veteran's service medical records, 
non-VA (private) medical records, VA outpatient medical 
treatment records and VA examination reports have been 
obtained and associated with the claims file.  The veteran 
has not identified any other obtainable medical records or 
evidence pertinent to the claim.  The Board is similarly 
unaware of any outstanding obtainable evidence.  Therefore, 
the Board is satisfied that the VA has complied with the duty 
to assist requirements.  

The Board finds that any procedural errors in the development 
and consideration of the claim by the agency of original 
jurisdiction were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

II.  Analysis

In a June 2003 rating decision, the RO awarded service 
connection for posttraumatic stress disorder (PTSD) and 
assigned a 10 percent disability rating, effective November 
20, 2002.  The veteran appealed the initial rating assigned 
for PTSD.  The veteran maintains that he is entitled to an 
initial rating, in excess of 10 percent prior to February 22, 
2005.  

During the appeal period, the veteran underwent VA 
examination to determine the severity of PTSD on February 22, 
2005.  In the January 2006 rating decision, the RO awarded a 
50 disability rating for PTSD, effective February 22, 2005, 
the date of the VA examination report which showed an 
increase in severity of PTSD symptoms.  In view of the 
foregoing, the veteran also maintains that he is entitled to 
a rating in excess of 50 percent for PTSD, beginning February 
22, 2005.  

Applicable Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

A 70 percent evaluation is given for PTSD where there exists 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

The veteran is assigned a 50 percent rating disability for 
PTSD where there exists occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent disability rating for PTSD is assigned where 
there exists occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 10 percent disability rating is assigned for PTSD where a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a Global Assessment of Functioning (GAF) 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  

According to the current regulations, a mental disorder 
should be evaluated based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  See 38 C.F.R. § 
4.126(a) (2006).  

Entitlement to an Initial Increased Disability Rating for 
Posttraumatic Stress Disorder (PTSD), Greater than 10 
Percent, Prior to February 22, 2005

As for the veteran's statements, the veteran maintains that a 
typical day for him includes getting up and engaging in 
exercise activities for his psychiatric conditions.  He 
relates that his relationship with his wife is good and he 
has good communication.  He indicated that he is not involved 
in his community and that he has few friends.  He also 
reported that a private physician prescribed medication for 
panic attacks.  The veteran last worked in 1988.  (See the 
September 2004 Travel Board hearing transcript).  

A review of the record shows that VA received the veteran's 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD) in November 2002.  The RO awarded a 10 
percent disability rating based on the evidence of record at 
the time of decision.  

The veteran received treatment from Hackensack University 
Medical Center in 1999.  These records do not include 
treatment for the veteran's PTSD.  

The veteran underwent VA examination in April 2003.  The 
April 2003 VA examination report shows that the examiner 
reviewed the veteran's claims file.  The examiner stated that 
the veteran reported stressors which included his involvement 
in the "Omaha Beach Landing," combat in service, witnessing 
killing, and dead bodies.  The veteran's psychiatric history 
did not include receiving psychiatric treatment, reports of 
suicidal behavior, or a history of hallucinations.  

The veteran's subjective complaints included occasional 
nightmares and flashbacks; it is noted that the veteran was 
at times hypervigilant and he felt startled by noise; the 
veteran experienced theses symptoms intermittently over the 
years and the symptoms were described as mild in nature.  As 
for his occupational history, the examiner reported that the 
veteran is retired, he held employment as a machinist and it 
is noted that the veteran was able to generally able to do 
his job.  As for his social history, the examiner reported 
that the veteran had been married for over 50 years and has 
two children.  The veteran related that he has a normal 
relationship with his family, that he has a small family, and 
that he has few friends.  

The mental status examination revealed that the veteran 
presented casually dressed, he was cooperative; his mood was 
neutral; as for his affect, the report states that he was 
smiling; his speech was normal, there were no perceptual 
problems, his thought process and thought content was normal, 
there were no suicide or homicidal ideations; he was oriented 
to person, place, and time; his insight and judgment was 
fair, and his impulse control was fair.  

The examiner diagnosed the veteran as having PTSD with a 
Global Assessment of Functioning (GAF) of 70; it is noted 
that the veteran has mild PTSD symptoms.  As for occupational 
impairment, the examiner stated that the veteran's 
psychiatric problems did not prevent him for gaining 
employment.  As a final note, the examiner stated that the 
veteran was competent.  

The VA outpatient medical treatment records, dated from 
October 1999 to January 2005, reveal that the veteran 
complained of being forgetful.  The veteran underwent a 
depression screening in August 2003.  During the screening, 
then asked whether during the past month he was bothered due 
to feeling down, depressed, or hopeless, his answer was no.  
When asked whether during the last month he had little 
interest or pleasure in doing things, his answer was no.  The 
treatment records show that he underwent additional 
depression screenings which were negative.  These records, 
however, primarily pertain to conditions which are not 
currently on appeal before the Board.  (See the VA outpatient 
medical treatment records, dated from October 1999 to January 
2005).  

The veteran presented personal testimony at the September 
2004 Travel Board hearing.  In pertinent part, he testified 
that his symptoms include interrupted sleep.  He indicated 
that he was prescribed medication for panic attacks, but he 
did not indicate that he was currently taking medication.  He 
also testified that, at times, he experienced anxiety attacks 
and crying spells.  

In view of the foregoing, the Board finds that the record 
does not include evidence which demonstrates that the 
veteran's PTSD is manifested by symptoms which meet the 
criteria for the next higher rating of 30 percent.  In order 
to assign the next higher rating of 30 percent for PTSD, the 
evidence must demonstrate occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

At the outset, the Board notes that the evidence shows that 
the veteran is retired.  Therefore, the evidence of record 
during the time period in question does not reveal 
occupational impairment due to PTSD.  

The Board notes that the evidence includes feelings of 
irritability, that his PTSD symptoms are moderate, and that 
he is somewhat isolative.  These symptoms speak to the 
veteran's social impairment.  The evidence does not, however, 
demonstrate that the veteran's social impairment is 
consistent with an inability to perform occupational tasks 
due to the symptoms included in the criteria for the next 
higher rating of 30 percent.  

For example, the evidence does not reveal that the veteran 
reported symptoms of depression.  The veteran underwent VA 
depression screenings which were negative.  (See VA 
outpatient medical treatment records, dated through January 
2005).  There is evidence which shows that the veteran 
experienced anxiety; however, the anxiety was determined to 
be due to a skin condition and the veteran's son's divorce.  
(See VA outpatient treatment record, dated in October 1999).  
The evidence is also without reference to complaints or 
findings of panic attacks, chronic sleep impairment, or mild 
memory loss.  

As for the GAF score reported during the April 2003 VA 
examination, the Board observes that a GAF score of 70 was 
assigned.  The GAF score assigned in a case, however, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  The evidence shows that the 
veteran's psychiatric symptoms are consistent with a GAF 
score of 70, which, as the DSM-IV states reflects mild 
symptoms.  In fact, the April 2003 examination report shows 
that the examiner described the veteran's PTSD symptoms as 
mild.  

In view of the foregoing, the Board concludes that the 
pertinent evidence, prior to February 22, 2005, does not 
include psychiatric symptoms which meet the criteria for the 
next higher rating of 30 percent for PTSD.  Thus, prior to 
February 22, 2005, the 10 percent disability rating is 
continued.  

Entitlement to an Initial Increased Disability Rating for 
PTSD, Greater than 50 Percent, Beginning February 22, 2005

The veteran underwent VA examination on February 22, 2005.  
The February 2005 VA examination report shows that the 
examiner documented that he reviewed the claims file and he 
reported the veteran's in-service PTSD stressors.  The 
examiner reported that the veteran's psychiatric history was 
not significant for psychiatric treatment, suicidal behavior, 
or hallucinations.  

The veteran's subjective symptoms included nightmares, 
flashbacks, hypervigilance, easy startle reflex, night 
sweats, poor sleep, and depression.  The examiner stated that 
the veteran's symptoms were moderate in nature and occurred 
two to three times per week.  As for the veteran's 
occupational history, the examiner stated that he used to 
work as a machinist and was able to do his job.  He related 
that he was able to get along with the people he worked with.  
Socially, it is noted that the veteran was married for over 
50 years and he has two children.  The veteran related that 
his relationship with his family was somewhat disturbed 
because of his irritability.  He related that has few 
relatives that he keeps in touch with.  He had sisters that 
have passed away.  

The mental status examination reveals that the veteran 
presented casually dressed; he was cooperative; his mood was 
neutral; his affect was appropriate; his speech was normal; 
there were no appreciable problems; his thought process and 
thought content was normal; there were no suicidal or 
homicidal ideations; he was oriented to person, place, and 
time; his insight and judgment was fair; and his impulse 
control was fair.  

As for his social and industrial functioning, the veteran 
related that he spends most of his time at home, watches 
television, at times he exercises, and he maintains social 
contacts with this wife and children.  It is noted, however, 
that the veteran appears to isolate himself.  He is able to 
take care of his activities of daily living.  In summary, the 
examiner stated that the veteran has been able to work, but 
he has had some problems in his relationships because of his 
irritability.  

The examiner diagnosed the veteran as having PTSD with a GAF 
score of 50.  The examiner stated that the veteran's PTSD is 
moderate and that the veteran is somewhat isolative; the 
veteran's PTSD does not prevent him form obtaining 
employment.  As a final note, the examiner stated that the 
veteran is competent.  

The RO determined that based on the findings of he February 
22, 2005 VA examination, the veteran was entitled to an 
increased rating of 50 for PTSD.  

The July 2005 VA outpatient medical treatment records reveal 
that the veteran complained of being forgetful.  The VA 
outpatient treatment records, dated in June 2006, show that 
the veteran was provided a preventative health depression 
screening.  When asked whether during the past month he was 
bothered due to feeling down, depressed, or hopeless, his 
answer was no.  When asked whether during the last month he 
had little interest or pleasure in doing things, his answer 
was no.  (See VA outpatient medical treatment records, dated 
from March 2005 to June 2006).  

The veteran also underwent VA examination for PTSD in 
September 2006.  The September 2006 report shows that the 
examiner documented that the claims file was reviewed.  The 
veteran's subjective symptoms included nightmares, 
hypervigilance, easy startle reflex, interrupted sleep, and 
anxiety.  The examiner reported that these symptoms are 
moderate that they occur daily.  He did not report that his 
symptoms have been in remission.  

The examination report shows that his psychiatric history and 
occupational history was unchanged from previous examinations 
during the appeal period.  The examiner reported that the 
veteran was married for 53 years with two children and that 
the relationship between the veteran and his family was 
generally normal.  The veteran related that he has few 
friends and relatives that he keeps in touch with.  The 
examiner stated that the veteran appears to be isolative at 
times.  

As for social and industrial functioning, the veteran related 
that he stopped gardening; he related that his wife broke her 
hip and that he was taking care of her.  He was able to 
accomplish his activities of daily living.  The examiner 
summarized that the veteran has been able to work and that 
the veteran appears to have a limited social network.  

The mental status examination revealed that the veteran 
presented casually dressed.; his mood was neutral; his affect 
was appropriate; his speech was normal; the veteran did not 
have any perceptual problems; his thought process and thought 
content was normal; he did not have suicidal or homicidal 
ideations; he was oriented to person, place, and time; 
insight, judgment, and impulse control was fair.  The 
examiner diagnosed the veteran as having PTSD with a GAF 
score of 50.  The examiner reported that the severity of the 
veteran's PTSD symptoms was moderate and that the veteran is 
somewhat isolative; his psychiatric symptoms do not prevent 
him from obtaining employment.  As a final note, the examiner 
reported that the veteran is competent.  

In view of the foregoing, the Board finds that the record 
does not include evidence which demonstrates that the 
veteran's PTSD is manifested by symptoms which meet the 
criteria for the next higher rating of 70 percent.  In order 
to assign the next higher rating of 70 percent for PTSD, the 
evidence must demonstrate occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

As for occupational impairment, the evidence reveals that the 
veteran is retired.  Therefore, the evidence of record during 
the time period in question does not reveal occupational 
impairment due to PTSD.  

As for the veteran's social impairment, the evidence does not 
reveal social impairment with deficiencies in work, school, 
family relations, judgment, thinking or mood due to any of 
the symptoms included in the criteria for a 70 percent 
disability rating.  For example, in addition to evidence 
which shows that the veteran is retired and that his PTSD 
symptoms do not prevent him from obtaining employment, there 
is no evidence which shows that the veteran attends school.  
The September 2006 examination report states that the 
veteran's relationship with his family is generally normal.  
The evidence shows that the veteran's thought content was 
normal, his judgment was considered fair, and his mood was 
described as neutral.  

The Board notes, however, that the evidence shows that the 
veteran's PTSD symptoms are moderate, that he is somewhat 
isolative and appears to have a limited social network.  This 
evidence reveals that the veteran has social impairment.  
There is no evidence, however, which shows that this social 
impairment is due to the symptoms included in the criteria 
for the next higher rating of 70 percent.  That is, there is 
no evidence which shows that veteran has reported suicidal 
ideations; there is no evidence of the veteran having 
obsessive rituals which interfere with routine activities, as 
the evidence shows that he was able to accomplish his 
activities of daily living; his speech has been described as 
normal; the evidence revealed normal depression screenings; 
his impulse control was described as normal; there was no 
evidence of the veteran experiencing spatial disorientation, 
as the evidence reports that the veteran did not have 
perceptual problems; the veteran presented to the September 
2006 examination casually dressed and there is no evidence of 
record which shows that he neglects his personal appearance 
and hygiene; the veteran did not report difficulty in 
adapting to stressful circumstances or an inability to 
establish and maintain effective relationships.  In fact, the 
record shows that he has been married to his wife for more 
than 50 years.  Clearly, he is able to establish and maintain 
effective relationships.  

A GAF score of 50 was reported during the February 2005 and 
September 2006 VA examinations.  A GAF score of 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  The Board notes that the veteran's PTSD symptoms, 
as shown by the evidence of record, are not reflective of a 
GAF score of 50.  

For example, there is no evidence of symptoms which are 
considered serious.  In fact, during both examinations, the 
veteran's PTSD symptoms were described as moderate.  There is 
no evidence, to include reports made by the veteran, of 
serious symptoms such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting or an inability to 
keep a job.  As a reminder, the veteran is retired.  The 
Board notes that the evidence shows that the veteran has a 
limited social network and that he has few relatives and 
friends that he keeps in touch with.  The evidence does not 
however, demonstrate that he has "no" friends or that he 
his psychiatric symptoms that prevent him from working.  
Thus, the reported GAF scores of 50 do not provide a basis 
for the assignment of the next higher rating of 70 percent 
for PTSD.  

In view of the foregoing, the Board concludes that the 
evidence with dates beginning February 22, 2005 do not 
include psychiatric symptoms which meet the criteria for the 
next higher rating of 70 percent for PTSD.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an initial increased rating, greater than 10 
percent, for PTSD, prior to February 22, 2005 and a rating 
greater than 50 percent beginning February 22, 2005.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, 
the claim is denied.  




ORDER

Entitlement to an initial increased evaluation for 
posttraumatic stress disorder, greater than 10 percent prior 
to February 22, 2005, and entitlement to an increased 
evaluation greater than 50 percent beginning February 22, 
2005 is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


